DETAILED ACTION
This office action is in response to application 16/817,667, filed on 03/12/2020.
Claims 1-15 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 13 is objected to because of the following informalities:  The claim recites an article being “taken down” from a vehicle. Examiner notes this is non-idiomatic English and should be changed, e.g. to something like “removed”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Regarding claim 1
“a recognizer configured to recognize a peripheral situation of a vehicle”. Examiner interprets support is found for “a recognizer” on Pages 11 and 12 of the specification and is a processor or CPU.
Regarding claim 4
“a lost article detector configured to detect a lost article”. Examiner interprets support is found for “a lost article detector” on Pages 11 and 12 of the specification and is a processor or CPU.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20160098088), hereinafter Park, in view of Lavoie et al. (US 20190308612), hereinafter Lavoie.

	Regarding claim 1, Park teaches a vehicle control device comprising:
a recognizer configured to recognize a situation of a vehicle (see at least Park P. [0011]: “Therefore, it is an aspect of the present technology to provide an HMI apparatus for determining an operation command based on a recognized gesture and a region in which the gesture is performed”); and
(see at least Park P. [0017]: “The plurality of electronic devices may include at least two devices of … a window glass opening/closing device”), wherein the
controller controls opening and closing of the window portion on the basis of a result of the recognizer recognizing a gesture which is performed by a user of the vehicle (see at least Park P. [0103]: “Still referring to FIG. 3, the storage unit 230 stores operation commands of … the window glass opening/closing device 407 installed in the first region A, and stores gesture information corresponding to the operation commands.”).
Park does not explicitly disclose wherein the recognizer recognizes a peripheral situation of the vehicle.
In the same field of endeavor, Lavoie teaches wherein the recognizer recognizes a peripheral situation of the vehicle and opens a window based on a gesture recognized by the recognizer (see at least Lavoie Fig. 1, #102 and #118; P. [0033]: “In the illustrated example, the vehicle 100 also includes a liftgate 116 and a liftgate sensor 118. For example, the liftgate 116 is a door or panel that opens upwardly to provide access to a cargo compartment located at a rear of the vehicle 100. The liftgate sensor 118 is configured to detect a request from the user 102 to open the liftgate 116 via a hands-free liftgate system. For example, the liftgate sensor 118 (e.g., a capacitive sensor, a kick sensor, a gesture recognition system utilizing a camera, etc.) is positioned on and/or next to the liftgate 116 to monitor an activation area near the liftgate 116. … For example, when the user 102 extends a portion of his or her leg and/or arm and/or exerts some other motion, a system of the vehicle 100 recognizes such gesture as a command and opens one or more of the … vehicle windows”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of a peripheral gesture sensor to recognize a gesture of a vehicle user outside of the vehicle to open or close a window of the vehicle in the device of Park which 

	Regarding claim 2, Park teaches the device of claim 1.
	Park further teaches wherein the recognizer further recognizes a position of the user, and in a case where the recognizer recognizes a gesture of a request for opening window portions and a position of the user who has performed the gesture, the controller opens a window portion closest to the position of the user among the window portions (see at least Park P. [0014]: “In particular, the HMI apparatus includes: a storage unit configured to store position information of a plurality of regions, operation commands of the plurality of electronic devices positioned in the plurality of regions, and gesture information of the operation commands; a recognition unit configured to recognize a gesture of the user; and a control unit configured to identify electronic devices installed in a region adjacent to a boundary region when the gesture is recognized in the boundary region of the plurality of regions and control the operation command corresponding to the gesture to be output to any one of the identified electronic devices.”; P. [0103]: “Still referring to FIG. 3, the storage unit 230 stores operation commands of … the window glass opening/closing device 407 installed in the first region A, and stores gesture information corresponding to the operation commands.”).

Regarding claim 3, Park teaches the device of claim 1.
Park further teaches wherein, in a case where the recognizer recognizes a gesture of a request for closing window portions, the controller closes a window portion closest to a position of the user among the window portions (see at least Park P. [0014]: “In particular, the HMI apparatus includes: a storage unit configured to store position information of a plurality of regions, operation commands of the plurality of electronic devices positioned in the plurality of regions, and gesture information of the operation commands; a recognition unit configured to recognize a gesture of the user; and a control unit configured to identify electronic devices installed in a region adjacent to a boundary region when the gesture is recognized in the boundary region of the plurality of regions and control the operation command corresponding to the gesture to be output to any one of the identified electronic devices.”; P. [0103]: “Still referring to FIG. 3, the storage unit 230 stores operation commands of … the window glass opening/closing device 407 installed in the first region A, and stores gesture information corresponding to the operation commands.”).

Regarding claim 14, Park teaches a vehicle control method comprising causing a vehicle control device to:
recognize a situation of a vehicle (see at least Park P. [0011]: “Therefore, it is an aspect of the present technology to provide an HMI apparatus for determining an operation command based on a recognized gesture and a region in which the gesture is performed”); and
control opening and closing of a window portion of the vehicle on the basis of a result of recognition of a gesture which is performed by a user of the vehicle (see at least Park P. [0103]: “Still referring to FIG. 3, the storage unit 230 stores operation commands of … the window glass opening/closing device 407 installed in the first region A, and stores gesture information corresponding to the operation commands.”).
Park does not explicitly disclose wherein the recognizer recognizes a peripheral situation of the vehicle or wherein the user performing the gesture is outside the vehicle.
In the same field of endeavor, Lavoie teaches wherein the recognizer recognizes a peripheral situation of the vehicle and opens a window based on a gesture recognized by the recognizer by the user who is outside the vehicle (see at least Lavoie Fig. 1, #102 and #118; P. [0033]: “In the illustrated example, the vehicle 100 also includes a liftgate 116 and a liftgate sensor 118. For example, the liftgate 116 is a door or panel that opens upwardly to provide access to a cargo compartment located at a rear of the vehicle 100. The liftgate sensor 118 is configured to detect a request from the user 102 to open the liftgate 116 via a hands-free liftgate system. For example, the liftgate sensor 118 (e.g., a capacitive sensor, a kick sensor, a gesture recognition system utilizing a camera, etc.) is positioned on and/or next to the liftgate 116 to monitor an activation area near the liftgate 116. … Further, in some examples, one or more of the doors 108 are configured to actuated in a similar manner. For example, when the user 102 extends a portion of his or her leg and/or arm and/or exerts some other motion, a system of the vehicle 100 recognizes such gesture as a command and opens one or more of the … vehicle windows”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of a peripheral gesture sensor to recognize a gesture of a vehicle user outside of the vehicle to open or close a window of the vehicle in the device of Park which recognizes a gesture for opening and closing a vehicle window in order to open or close a vehicle window from outside of a vehicle with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 15, Park teaches a computer readable non-transitory storage medium having a program stored therein, the program causing a vehicle control device to:
recognize a situation of a vehicle (see at least Park P. [0011]: “Therefore, it is an aspect of the present technology to provide an HMI apparatus for determining an operation command based on a recognized gesture and a region in which the gesture is performed”); and
control opening and closing of a window portion of the vehicle on the basis of a result of recognition of a gesture which is performed by a user of the vehicle (see at least Park P. [0103]: “Still referring to FIG. 3, the storage unit 230 stores operation commands of … the window glass opening/closing device 407 installed in the first region A, and stores gesture information corresponding to the operation commands.”).
Park does not explicitly disclose wherein the recognizer recognizes a peripheral situation of the vehicle or wherein the user performing the gesture is outside the vehicle.
In the same field of endeavor, Lavoie teaches wherein the recognizer recognizes a peripheral situation of the vehicle and opens a window based on a gesture recognized by the recognizer by the user who is outside the vehicle (see at least Lavoie Fig. 1, #102 and #118; P. [0033]: “In the illustrated example, the vehicle 100 also includes a liftgate 116 and a liftgate sensor 118. For example, the liftgate 116 is a door or panel that opens upwardly to provide access to a cargo compartment located at a rear of the vehicle 100. The liftgate sensor 118 is configured to detect a request from the user 102 to open the liftgate 116 via a hands-free liftgate system. For example, the liftgate sensor 118 (e.g., a capacitive sensor, a kick sensor, a gesture recognition system utilizing a camera, etc.) is positioned on and/or next to the liftgate 116 to monitor an activation area near the liftgate 116. … Further, in some examples, one or more of the doors 108 are configured to actuated in a similar manner. For example, when the user 102 extends a portion of his or her leg and/or arm and/or exerts some other motion, a system of the vehicle 100 recognizes such gesture as a command and opens one or more of the … vehicle windows”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of a peripheral gesture sensor to recognize a gesture of a vehicle user outside of the vehicle to open or close a window of the vehicle in the device of Park which recognizes a gesture for opening and closing a vehicle window in order to open or close a vehicle window from outside of a vehicle with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                         
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662